DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-16 are pending in the application.  Claims 15 and 16 have been added.
Amendments to the claims 1, 10, 13, and 14, filed on 13 July 2022, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 13 July 2022, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicant argues that Chu does not expressly or inherently describe at least "a third face connecting the first face to the second face".  The examiner respectfully disagrees.  In the instant case, Chu discloses a glass substrate that is rectangular when viewed from the top and when viewed from its side, wherein the first face ("first surface", ref. #106) and the second face ("second surface", ref. #108) are parallel and opposite one another, and have four complementary sides extending therebetween (figures 3A to 6 of Chu), wherein at least one of which constitutes the claimed "third face".  Furthermore, in that there exists a first face and a third face as claimed, the glass substrate would inherently possess the claimed "first side region" (which is considered to constitute the edge region bounded by the third face (the side portion of (modified) Figure 3B not having a barrier film) and the one side region of the first face (designated as the area to the left of the dashed line, as shown in (modified) Figure 6 below) having two regions of barrier film coverage that are separated by a region without barrier film coverage).
[AltContent: connector]
    PNG
    media_image1.png
    432
    714
    media_image1.png
    Greyscale

(Modified) Figure 6 of Chu.
[AltContent: connector]
    PNG
    media_image2.png
    172
    630
    media_image2.png
    Greyscale
 
(Modified) Figure 3B of Chu.

Applicant also argues that Chu does not expressly or inherently describe at least that "an average concentration of the metal atoms in a first side region formed by the first face and the third face is lower than an average concentrate of the metal atoms in each of the first face and the third face".  Wherein improper hindsight was used to create the motivation for inherency.  The examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  With regards to ion exchange across the first surface, there are at least two regions adjacent to the third surface having a barrier film; wherein the barrier film, as taught by Chu, would serve to limit the amount of ions entering the glass substrate.  Given a uniform ion exchange rate across all the surfaces of the glass substrate (aside from those covered with the barrier film), a person of ordinary skill in the art would have known that the resulting profile of ions would be less in the areas with the barrier film than the area without the barrier, and would result in an average concentration that is less than if the entire surface had no barrier film at all.  Furthermore, given that one can visually discern the ratio of the area of the first face (which can be considered the central rectangular area of the face having no barrier film coverage) coved by the barrier film is less than the ratio of the area of a first side region (which can be considered to comprise the edge area (side portion of (modified) Figure 3B not having a barrier film) and any one of the side regions of the face (shown below) having two regions of barrier film coverage that are separated by a region without barrier film coverage); it would be apparent to a person having ordinary skill in the art at the time the invention was made that the first face would have a higher average concentration of metal ions (metal atoms) that there would be in the first side region.  (Similarly, the same can be said for the second face.)  As such, the glass of Chu inherently possesses the claimed limitation of --an average concentration of the metal atoms in a first side region formed by the first face and the third face is lower than an average concentration of the metal atoms in each of the first face and the third face--.
Furthermore, the applicant argues that Chu fails to disclose or describe that the inclusion of the reinforcement reduction regions (ref. #500-14b-1 and #500-14b-2) in the glass (ref. #100-14b), an internal stress (tensile stress) in the fifth side region and the sixth side region (corner portion of the glass) can be reduced to prevent crushing and fracture while a reinforcing stress (compressive stress, ref. #P14-b-2) of the second face (ref. #2-14b), and a reinforcing stress (compressive stress, ref. #P14b-3) of the fifth face (ref. #5-14b) are maintained.  The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "the inclusion of the reinforcement reduction regions (ref. #500-14b-1 and #500-14b-2) in the glass (ref. #100-14b), an internal stress (tensile stress) in the fifth side region and the sixth side region (corner portion of the glass) can be reduced to prevent crushing and fracture while a reinforcing stress (compressive stress, ref. #P14-b-2) of the second face (ref. #2-14b), and a reinforcing stress (compressive stress, ref. #P14b-3) of the fifth face (ref. #5-14b) are maintained") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, in light of applicants arguments, it is the decision of the examiner that the 35 U.S.C. §102 and §103 rejections made of record are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 1, 5, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 2011/0293928 A1).
Regarding Claims 1, 13, and 14:  Chu teaches a chemically strengthened (e.g. ion exchange) glass, wherein a barrier film is formed on the glass substrate for limiting the solution ion entering the glass substrate ([0007] and [0022] of Chu).  Chu also teaches that the glass substrate, which has a first surface and a second surface opposite to the first surface, has a barrier film formed on at least one of the first surface and second surface of the glass, that any number of barrier films can be formed on both the first surface and the second surface, the barrier films can be rectangular or any other shape formed at any region of the first surface and/or second surface, and that the with the barrier film on the first surface being similar to the barrier film formed on the second surface (figures 3B to 6, [0008], [0031], and [0032] of Chu).  Chu also teaches that the glass can be used for a casing or cover of an electronic device ([0037] of Chu).
Chu teaches selective ion exchanging (metal ions into the glass) a glass substrate with barrier layers covering corner regions of the glass substrate (see figure 6 of Chu below) and that the barrier layers can be the same on both opposing faces of the glass substrate, but does not explicitly recite that --an average concentration of the metal atoms in a first side region formed by the first face and the third face is lower than an average concentration of the metal atoms in each of the first face and the third face--.  However, given that one can visually discern the ratio of the area of the first face (which can be considered the central rectangular area of the face having no barrier film coverage) coved by the barrier film is less than the ratio of the area of a first side region (which can be considered to comprise the edge area (side portion of (modified) Figure 3B not having a barrier film) and any one of the side regions of the face (shown below) having two regions of barrier film coverage that are separated by a region without barrier film coverage); it would be apparent to a person having ordinary skill in the art at the time the invention was made that the first face would have a higher average concentration of metal ions (metal atoms) than there would be in the first side region.  (Similarly, the same can be said for the second face.)  As such, the glass of Chu inherently possesses the claimed limitation of --an average concentration of the metal atoms in a first side region formed by the first face and the third face is lower than an average concentration of the metal atoms in each of the first face and the third face--.

    PNG
    media_image1.png
    432
    714
    media_image1.png
    Greyscale

Figure 6 of Chu.

    PNG
    media_image2.png
    172
    630
    media_image2.png
    Greyscale
 
(Modified) Figure 3B of Chu.
Regarding Claim 5:  Chu teaches the claimed glass wherein an average concentration of the metal atoms in a second side region formed by the second face and the third face is lower than an average concentration of the metal atoms in each of the second face and the third face (as discussed above).
Regarding Claim 9:  Chu teaches the claimed glass further having at least a fourth face connecting the first face to the second face, wherein the fourth face contains the metal atoms, and an average concentration of the metal atoms in a vertex portion formed by the first side region and a third side region formed by the first face and the fourth face is lower than an average concentration of the metal atoms in each of the first side region and the third side region (as discussed above).  (Similar to the discussion above, in that the vertex portion has more barrier coverage than the first and third side regions, it would have a smaller average concentration of metal atoms that either side region.)
Regarding Claim 10:  Chu teaches the claimed glass further having at least a fourth face connecting the first face to the second face, wherein the fourth face contains the metal atoms, and an average concentration of the metal atoms in a vertex portion formed by a second side region formed by the second face and the third face and a fourth side region formed by the second face and the fourth face is lower than an average concentration of the metal atoms in each of the second side region and the fourth side region (as discussed above).  (Similar to the discussion above, in that the vertex portion has more barrier coverage than the second and fourth side regions, it would have a smaller average concentration of metal atoms that either side region.)
Regarding Claim 11:  Chu teaches that at least one of the first face and the second face is a flat face ([0024] of Chu).
Regarding Claim 12:  Chu teaches that at least one of the first face and the second face is a curved face (figure 7 and [0008] of Chu).
Regarding Claim 15:  Chu teaches that the first side region is formed by the first face and the third face inside the glass (see [0007] and [0024] of Chu).
Regarding Claim 16:  Chu teaches that the second side region is formed by the second face and the third face inside the glass ([0007] and [0024] of Chu).

Claim Rejections - 35 USC § 103
Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2011/0293928 A1) as applied to claims 1 and 5 above, and further in view of Luzzato et al. (US 2017/0334769 A1).
Chu is relied upon as described above.
Regarding Claims 2 and 6:  Chu fails to disclose that --the first side region has a chamfered shape-- {instant claim 2} or that --the second side region has a chamfered shape-- {instant claim 6}.
Luzzato discloses an asymmetric chemical strengthened glass article having edges with chamfered profiles (figures 4A, 4B, 22, 25, and [0084]-[0088] of Luzzato).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the chamfered edges of Luzzato with the glass of Chu in order to have --the first side region has a chamfered shape-- {instant claim 2} or --the second side region has a chamfered shape-- {instant claim 6}.  One of ordinary skill in the art would have been motivated to have incorporated the chamfered edges of Luzzato with the glass of Chu, from the stand-point of using certain glass article edge geometries to strengthen a glass article for a particular utility ([0084] of Luzzato).
Regarding Claims 3 and 7:  Chu in view of Luzzato discloses that the claimed glass except for --the chamfered shape is a C-chamfered shape--.  It would have been obvious to have the chamfered shape be a "C-chamfered" shape, since such a modification would have involved a mere change in the shape of the side region.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(B).  (In the instant case, a rounded edge simply becomes a flat edge.)
Regarding Claims 4 and 8:  Chu in view of Luzzato discloses that the chamfered shape is an R-chamfered shape (figures 4A, 4B, 22, 25, and [0084]-[0088] of Luzzato).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571)270-1466. The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781